DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Paterno [US 7952489 B1] in view of Christie [US 7020992 B1].
As for claim 1, Paterno discloses a device for use with a vehicle (see Abstract), the device comprising: 
a cabinet (100) having a plurality of sidewalls, the plurality of sidewalls defining at least a portion of an interior region of the cabinet (Figure 12); 

a light source coupled to the cabinet and positioned adjacent to the display screen, the light source configured to selectively illuminate at least a portion of at least one of the display screen and the indicia (Figure 3, lines 8-14); 
a controller electrically coupled to the light source (column 3, lines 15-30); and 
a trigger assembly (remote control device) communicatively coupled to the controller (column 3, lines 30-40), the controller configured to initiate operation of the light source in response to receipt of a communication from the trigger assembly, the communication indicative of a status of the vehicle (column 3, line 30 – column 4, line 20).
While Paterno discloses the use of text/letters as indicia, Paterno does not specifically disclose indicia that includes symbols indicative of vehicle status.  In an analogous art, Christie discloses a cabinet having a display that presents various types of indicia (column 3, lines 18-24).  Having each of the references on hand, it would have been obvious to the skilled artisan to modify the invention of Paterno to include indicia as defined by Christie to include letters, symbols, pictures and/or signage.  The modification would have been obvious because it would have allowed for more flexibility in providing status updates for view outside of the vehicle.  The skilled artisan would have recognized that the display size and complexity could be adjusted based on the selection of indicia to be used along with a vehicle.
claim 2, Paterno discloses that the trigger assembly includes an input device that is positioned generally remotely from the cabinet, the input device being configured for selective activation by a driver of the vehicle (column 3, lines 20-30).  See also Christie abstract and column 3, lines 18-30.
Claim 3 is interpreted and rejected using the same reasoning as claim 2 above.
As for claim 4, the trigger assembly further includes a transmitter electrically coupled to the input device, the transmitted being configured to wirelessly transmit the communication to the controller (Paterno, column 2, lines 1-2 and column 5, lines 20-38)
Claim 5 is interpreted and rejected using the same reasoning as claim 4 above.
	As for claim 6, a pulsing strobe module, the pulsing strobe module configured to operate the light source with a strobe or pulsing light effect (Paterno, column 3, lines 11; While Paterno does not specifically disclose a strobe, the invention suggests various types of messages including static, scrolling, and or flashing.  These teachings suggests that known types of LED indications may be used along with the invention. Examiner takes official notice that strobe modules or pulsing modules where well known in the art at the time of filing the instant application.  As such, it would have been obvious to the skilled artisan to modify the invention of Paterno in view of Christie to include a known strobe or pulsing module for drawing attention to the indicia generated at the display device.  The skilled artisan would have good reason to pursue the known options for providing a visual indication to observers of a display device.
	As for claim 7, the claim is interpreted and rejected using the same reasoning as claims 1-3 above.
	As for claims 11 and 12, Paterno and Christie both disclose displays have translucent covers.  However, examiner takes official notice that the use of opaque or semi-transparent .
	
Claims 8, 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Paterno in view of Christie as applied to the claims above, and further in view of Nelson [US 6300870 B1].
As for claim 8, while Paterno and Christie disclose that the display can be programmed (message entered by user), neither of the reference specifically discloses using the display to indicating parking status.  In an analogous art, Nelson discloses that it was known in the art at the time of filing the instant invention to use a vehicle display unit to display parking status for viewing outside of the vehicle (see Figures 1 and 2).  Having these teachings on hand, it would have been obvious to the skilled artisan to modify Paterno and Christie to include indicia for indicating the parking status of a vehicle.  The skilled artisan would have recognized that providing messages regarding the parking status of the vehicle would have increased the safety of both the passengers of the own vehicle as well as those traveling around it, as suggested by Nelson.
Claim 9 is interpreted and rejected using the same reasoning as claim 8 above.
As for claim 13, Paterno discloses that the trigger assembly comprises one or more sensors, and an input controller, the one or more sensors configured to detect at least one of a movement and a position of at least one of the device and one or more components of the 
As for claim 14, the claim is interpreted and rejected using the same reasoning as claim 13 above.  The skilled artisan would have recognized that a second signal would have been generated to cease operation of the light source when a predetermined threshold is no longer satisfied.  This limitation reads on typical operation of a brake light, once the user removes pressure from the brake pedal/switch, the condition is no longer met and the light is extinguished.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Paterno in view of Christie as applied to the claims above, and further in view of Clinker [US 4631516 A].
As for claim 10, neither Paterno nor Christie specifically discloses a timer being electrically coupled to the controller.  In an analogous art, Clinker discloses that it was known in the art to provide timer to a vehicle display device in order to cease operation of a light source .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Paterno in view of Christie  in further view of Nelson as applied to the claims above, and further in view of Clinker as applied to the claims above.
As for claim 15, the claim is interpreted and rejected using the same reasoning as claims 10, 13, and 14 above. It would have been obvious to the skilled artisan to modify the invention of Paterno in view of Christie and Nelson to include a timer of Clinker in order to yield the predictable results of a system with improved power efficiency and a system that would also remove the burden of deactivating the display from the driver. The skilled artisan would have recognized that providing the timer would have allowed the display to operate only when necessary and not for prolonged times when the displayed message may not be applicable.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Paterno in view of Christie as applied to the claims above, and further in view of Somuah [US 7378948 B2].
claim 16¸ neither Paterno nor Christie specifically discloses one or more sensors coupled to the cabinet.   In an analogous art, Somuah discloses the trigger assembly comprises one or more sensors, the one or more sensors configured to detect at least one of a movement and a position of at least one of the device and one or more components of the vehicle, the controller configured to determine whether data provided by the one or more sensors satisfies a predetermined threshold, and wherein the controller is further configured to generate a first signal to facilitate operation of the light source upon determination by the controller that the predetermined threshold has been satisfied (column 3, lines 31-43 and column 3, line 65 – column 4, line 5).  Having each of the references on hand, it would have been obvious to the skilled artisan to mount sensors for triggering the operation of the light source.  The placement of the sensors is viewed as a matter of engineering preference.  The skilled artisan would have recognized that the sensors should be calibrated to return desirable results from their mounting positions.  Mounting the sensors on the rear display cabinet of Paterno, Christie, and Somuah would have provided the user with similar results as mounting the sensors on the bumper.
As for claim 17, the claim is interpreted and rejected using the same reasoning as claims 13 and 16 above.

Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art all show the state of the art at the time of filing the instant application.  Each of the references shows a display on a vehicle for signaling the status and/or intent of the vehicle and driver.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/Primary Examiner, Art Unit 2684